Case: 09-50227     Document: 00511149171          Page: 1    Date Filed: 06/22/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2010
                                     No. 09-50227
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MARISOL COLIN-GARCIA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 5:07-CR-723-1


Before JOLLY, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Marisol Colin-Garcia has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Colin-Garcia has not filed a response.
        “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Article III,
section 2, of the Constitution limits federal court jurisdiction to actual cases and
controversies. Spencer v. Kemna, 523 U.S. 1, 7 (1998). The case-or-controversy

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50227   Document: 00511149171 Page: 2       Date Filed: 06/22/2010
                                No. 09-50227

requirement demands that “some concrete and continuing injury other than the
now-ended incarceration or parole—some ‘collateral consequence’ of the
conviction—must exist if the suit is to be maintained.” Id. at 7.
      Upon revoking her supervised release, the district court sentenced Colin-
Garcia to 15 months of imprisonment, but the court did not impose any
additional term of supervised release. During the pendency of this appeal,
Colin-Garcia completed her term of imprisonment and has been discharged from
prison. Accordingly, there is no case or controversy for us to address.
      For the foregoing reasons, this appeal is DISMISSED as moot, and
counsel’s motion to withdraw is DENIED as unnecessary.




                                       2